 



Exhibit 10.1
AMENDED AND RESTATED MANAGEMENT AGREEMENT
     THIS AMENDED AND RESTATED MANAGEMENT AGREEMENT (“Agreement”), effective
this 29th day of December, 2006 (“Effective Date”), is entered into by and
between David R. Helwig (“Executive”) and InfraSource Services, Inc., a Delaware
corporation (the “Company”).
     WHEREAS, the Company, InfraSource Incorporated, a Delaware corporation, and
Executive previously have entered into a Management Agreement dated
September 24, 2003 (the “Original Agreement”), pursuant to which the Company
currently employs Executive;
     WHEREAS, the Company has completed its transition from a privately-held
corporation to a publicly-traded company and, whereas, Executive has been
appointed Chairman of the Board, the Company and Executive desire to have this
Agreement amend and restate the Original Agreement in its entirety and supersede
the Original Agreement in all respects as of the Effective Date, except as
expressly provided otherwise by this Agreement; and
     WHEREAS, the Company desires to continue employing Executive, and Executive
desires to continue providing the Company and its subsidiaries with his
services, on the terms and subject to the conditions set forth herein;
     NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:
     1. Employment. Subject to the terms and conditions of this Agreement, the
Company agrees to employ Executive, and Executive agrees to be employed by the
Company.
     2. Position. During the period of his employment hereunder, Executive
agrees to serve the Company, and the Company shall employ Executive, as Chief
Executive Officer of the Company (“CEO”) and Chairman of the Company’s Board of
Directors (“Chairman”) or in such other executive capacity or capacities as may
be mutually agreed to from time to time by the Board of Directors of the Company
(the “Board”), on the one hand, and Executive, on the other hand. Executive
shall have such duties and responsibilities as may be consistent with such
positions.

 



--------------------------------------------------------------------------------



 



     3. At-Will Employment and Duties.
          (a) Status. Executive and the Company agree that Executive’s
employment hereunder will be at-will (as defined under applicable law), and may
be terminated at any time, for any reason, at the option of either party,
subject to the provisions of Section 5 below.
          (b) Duties. During the period of his employment hereunder and except
for illness, reasonable vacation periods, and reasonable leaves of absence,
Executive shall in good faith (i) devote all of his business time, attention,
skill and efforts to the business and affairs of the Company and its affiliated
companies and (ii) report to the Board.
     4. Salary; Incentive Bonus; Reimbursement of Expenses; Other Benefits.
          (a) Salary. During the period of employment under this Agreement
Executive shall be paid a salary at the rate of $500,000 per year (“Base
Salary”). The Base Salary shall be reviewed annually and may be increased (but
not decreased, except in the circumstance when management recommends and the
Board approves an across-the-board compensation decrease for the officers of the
Company) as determined by the Board (or any duly authorized committee thereof)
in its discretion taking into account the compensation philosophy adopted by the
Board, the Company’s performance, Executive’s individual performance, benchmark
information provided by nationally recognized consultants retained by the Board
(or any duly authorized committee thereof) and other factors it may deem
appropriate.
          (b) Annual Incentive Compensation Program. Executive shall be entitled
to participate in the Annual Incentive Compensation Program (“AICP”) pursuant to
the terms and conditions of such program as it may exist from time to time,
provided that the AICP may be amended by the Board in its discretion, provided:
               (i) Executive’s potential bonus opportunity shall be targeted at
100% of Base Salary which target may be adjusted from time to time by the Board
(or any duly authorized committee thereof) in its discretion taking into account
factors the Board (or such committee) shall determine to be appropriate,
including, without limitation, such factors as the goals of the compensation
philosophy adopted by the Board as applied to the CEO, and benchmark information
provided by nationally recognized consultants retained by the Board (or any duly
authorized committee thereof),

2



--------------------------------------------------------------------------------



 



               (ii) Executive’s potential bonus opportunity under the AICP shall
be based principally upon the Company’s consolidated profitability, cash flow,
economic value added or other related financial performance parameters, and such
other factors as the Board (or any duly authorized committee thereof) in its
discretion may deem appropriate, and his actual bonus amount shall be based on
achievement of established performance goals, with increased bonus potential for
performance exceeding goals,
               (iii) future changes to the AICP or its formulation shall be made
in good faith consultation with Executive, and
               (iv) if Executive reasonably concludes, and an independent
consultant retained by the Board (or any duly authorized committee thereof)
confirms such conclusion, that the new formulation has had a material negative
impact on the Executive’s ability to achieve his bonus target, or the amount of
the Company’s projected bonus pool, the Board (or any duly authorized committee
thereof) shall reasonably consider an adjustment in the program to adjust for
such impact.
          (c) Long Term Incentive Plan (LTIP). Executive shall be entitled to
participate in the Long Term Incentive Plan (“LTIP”) pursuant to the terms and
conditions of such program as it may exist from time to time, and as it may be
amended by the Board in its discretion, provided:
               (i) Executive shall have a target annual award with a grant date
value equal to 200% of Base Salary, which target value may be adjusted from time
to time by the Board (or any duly authorized committee thereof) taking into
account the goals of the compensation philosophy adopted by the Board as applied
to the CEO, the Company’s financial performance, Executive’s individual
performance, benchmark information provided by nationally recognized consultants
retained by the Board (or any duly authorized committee thereof), and other
factors the Board (or any duly authorized committee thereof) in its discretion
may deem appropriate. The awards shall take the form of shares of restricted
stock of the Company or options to acquire the Company’s common stock, pursuant
to the terms and conditions of the Company’s 2004 Omnibus Stock Incentive Plan
or any successor thereto (the “Plan”), subject to such terms as the Board (or
any duly authorized committee thereof) shall determine in its discretion.
               (ii) Any option granted under this Section 4(c) and all other
options to acquire Company stock previously granted to Executive (collectively,
the “Options”) shall continue to be and become exercisable in

3



--------------------------------------------------------------------------------



 



accordance with the terms of the related agreements (the “Option Agreements”)
evidencing such Options and Executive shall continue to be able to exercise each
such Option in accordance with the terms of the applicable Option Agreement
until the earlier of (1) the expiration of the general term of the Option or
(2) the later of the 15th day of the third month following the date at which, or
December 31 of the calendar year in which, such Option would otherwise have
ceased to be exercisable in accordance with the terms of the Option Agreement.
          (d) Reimbursement of Expenses. The Company shall pay or reimburse
Executive, in accordance with its normal policies and practices, for all
reasonable travel and other out-of-pocket expenses incurred by Executive in
performing his obligations under this Agreement.
          (e) Other Benefits. During the period of employment under this
Agreement, Executive shall be entitled to participate in all other benefits of
employment generally available to other senior executives of the Company and
those benefits for which such persons are or shall become eligible, when and as
he becomes eligible therefore (including but not limited to any deferred
compensation plan and 401(k) plan). Any material change of benefits actually or
potentially reducing benefits shall be made in good faith consultation with
Executive.
     5. Termination of Employment.
          (a) Termination by the Company for Cause. The Company may terminate
Executive’s employment under this Agreement for “Cause” (as hereinafter defined)
or otherwise at will at any time immediately upon written notice, or where
applicable, upon Executive’s failure to cure the breach as provided below,
whereupon the Company shall have no further obligation hereunder to Executive,
except for payment of amounts of Base Salary accrued through the termination
date. For purposes of this Agreement, “Cause” shall mean: (i) the continued
willful failure by Executive to substantially perform his duties with the
Company, (ii) the willful engaging by Executive in misconduct materially and
demonstrably injurious to the Company or (iii) Executive’s material breach of
Sections 3, 6 or 7 of this Agreement; provided, that with respect to any breach
that is curable by Executive, as determined by the Board in good faith, the
Company has provided Executive written notice of the material breach and
Executive has not cured such breach, as determined by the Board in good faith,
within fifteen (15) days following the date the Company provides such notice. If
Executive thereafter intentionally repeats the breach he previously cured, such
breach shall no longer be deemed curable.

4



--------------------------------------------------------------------------------



 



          (b) Termination as a Result of Executive’s Death or Disability. If
Executive’s employment hereunder is terminated by reason of Executive’s
Disability (as hereinafter defined) or death, Executive’s (or Executive’s
estate’s) right to benefits under this Agreement will terminate as of the date
of such termination and all of the Company’s obligations hereunder shall
immediately cease and terminate, except that Executive or Executive’s estate, as
the case may be, will be entitled to receive accrued Base Salary and benefits
through the date of termination as well as any pro-rated share (based on the
period of actual employment) of Executive’s target bonus under the AICP for the
year in which such termination occurs, such payment to be made in full within
forty-five (45) days following the date of termination and in accordance with
the Company’s normal payroll practices and procedures (and no part shall be
contributed to a retirement or deferred compensation mechanism). The amount of
the AICP bonus shall be a pro-rated share, based on Executive’s period of actual
employment during the year of Termination. As used herein, Executive’s
Disability shall have the meaning set forth in any long-term disability plan in
which Executive participates, and in the absence thereof shall mean that, due to
physical or mental illness, Executive shall have failed to perform his duties on
a full-time basis hereunder for one hundred eighty (180) consecutive days and
shall not have returned to the performance of his duties hereunder on a
full-time basis before the end of such period, and if Disability has occurred
termination shall occur within thirty (30) days after written notice of
termination is given (which notice may be given before the end of the one
hundred eighty (180) day period described above so as to cause termination of
employment to occur as early as the last day of such period ).
          (c) Termination by Executive for Good Reason or by the Company other
than as a Result of Executive’s Death or Disability or other than for Cause.
               (i) If Executive’s employment is terminated by Executive for
“Good Reason” (as hereinafter defined) or by the Company for any reason other
than (A) Executive’s death, (B) Disability or (C) Cause, and subject to
Executive entering into and not revoking a release of claims in favor of the
Company in the form attached hereto as Exhibit A (the “Release”) and abiding by
the non-competition provision set forth in Section 6(b), Executive shall be
entitled to the following benefits:
     (A) Payment in cash of an amount equal to any unpaid bonus for a year prior
to the year of termination, plus the pro-rated share (based on Executive’s
period of actual employment during the year of Termination) of Executive’s
target bonus under the AICP for the year in which such termination occurs, such
payment to be made on the date such awards are normally paid to Company’s

5



--------------------------------------------------------------------------------



 



executive officers for the year in which such termination occurs and in
accordance with the Company’s normal payroll practices and procedures (and no
part shall be contributed to a retirement or deferred compensation mechanism).
     (B) Cash severance payments equal in the aggregate to two (2) times the sum
of (i) Executive’s Base Salary at the time of termination and (ii) Executive’s
target bonus under the AICP for the year in which such termination occurs. The
Base Salary component of the severance payment shall be payable in twenty-four
(24) equal monthly installments beginning at the end of the first full month
following termination of employment. The AICP component of the severance payment
shall be payable on the date that the Company normally pays AICP bonuses to
executive officers for the year in which termination occurs.
     (C) Continuation of Executive’s medical and health insurance benefits for a
period equal to the lesser of (i) twenty four (24) months, and (ii) the period
ending on the date Executive first becomes entitled to medical and health
insurance benefits under any plan maintained by any person for whom Executive
provides services as an employee or otherwise.
               (ii) For purposes of this Agreement, “Good Reason” shall mean
(without Executive’s express written consent) (a) a material reduction in
Executive’s position or responsibilities, including without limitation, loss of
his position as Chairman, other than in connection with his death, Disability or
involuntary termination for Cause, (b) relocation of Executive’s primary place
of work more than thirty (30) miles from its current location, except if such
relocation is proposed by Executive, or (c) the Company’s material breach of
Sections 2, 4 or 5 of this Agreement; provided, that Executive has provided the
Company written notice of the material breach and the Company has not cured such
breach within fifteen (15) days following the date Executive provides such
notice. If the Company thereafter intentionally repeats the breach it previously
cured, such breach shall no longer be deemed curable. Notwithstanding the
foregoing, neither of the following shall constitute Good Reason for
termination: (1) any loss of Executive’s position as Chairman as a result of a
good faith determination by a majority of the Board that it is in the best
interests of the stockholders of the Company to split the positions of Chairman
and CEO in order to respond to (x) changes in law, (y) heightened expectations
or requirements of regulators, the principal exchange on which the Company’s
common stock is traded or corporate governance rating agencies or (z) a
stockholder proposal which is either adopted by a majority of the full Board or

6



--------------------------------------------------------------------------------



 



approved by a majority of the Company’s stockholders; or (2), subject to clause
(iii) below, any loss of one, but not both, of Executive’s positions as Chairman
or CEO in connection with any acquisition, merger, consolidation, reorganization
or other transaction in which all or substantially all of the business and
assets of the Company are sold or combined with another business (a
“Combination”).
               (iii) If (a) the Executive remains in full-time employment for a
period of one hundred and eighty days following the effective date of a
Combination in which the Executive loses one, but not both, of his positions as
Chairman or CEO, and (b) by the conclusion of such period, the Executive in good
faith determines that his remaining role has been substantially diminished, or
that despite Executive’s best efforts the sharing of roles is not successful due
to differences in strategy, management style, or other significant circumstances
which materially and adversely affect the Executive’s ability to perform his
role, Executive may, by written notice delivered within thirty (30) days after
the end of such period, elect to terminate his employment, and such termination
shall constitute a termination for Good Reason.
          (d) Termination in Connection with a Change in Control Transaction.
               (i) Notwithstanding the provisions of Section 5(c), if, upon a
Change in Control Transaction (as defined in paragraph (d)(ii) below) or within
two (2) years thereafter, Executive’s employment is terminated by Executive for
“Good Reason” or by the Company for any reason other than (A) Executive’s death,
(B) Disability or (C) Cause, and subject to Executive entering into and not
revoking the Release and abiding by the non-competition provision set forth in
Section 6(b), Executive shall be entitled to the following benefits:
     (A) Payment in cash of an amount equal to any unpaid bonus for a year prior
to the year of termination, plus the pro-rated share (based on the period of
actual employment) of Executive’s target bonus under the AICP for the year in
which such termination occurs, such payment to be made in full within forty-five
(45) days following the date of termination and in accordance with the Company’s
normal payroll practices and procedures (and no part shall be contributed to a
retirement or deferred compensation mechanism).
     (B) Cash severance payments equal in the aggregate to two (2) times the sum
of (i) Executive’s Base Salary at the time of termination and (ii) Executive’s
target bonus under the AICP for the year in which such termination occurs. The
cash severance payments shall be payable within forty-five (45) days following
the

7



--------------------------------------------------------------------------------



 



date of termination and in accordance with the Company’s normal payroll
practices and procedures (and no part shall be contributed to a retirement or
deferred compensation mechanism).
     (C) Immediately upon such termination, all of Executive’s unexpired stock
options, restricted stock and other equity awards (whether received before or
after the Effective Date) shall become vested and, in the case of stock options,
exercisable to the extent not already vested and exercisable.
     (D) Continuation of Executive’s medical and health insurance benefits for a
period equal to the lesser of (i) twenty-four (24) months, and (ii) the period
ending on the date Executive first becomes entitled to medical and health
insurance benefits under any plan maintained by any person for whom Executive
provides services as an employee or otherwise.
               (ii) For purposes of this Agreement “Change in Control
Transaction” is defined as: (1) a complete liquidation or dissolution of the
Company; (2) a sale, exchange or other disposition of all or substantially all
of the Company’s businesses or assets; (3) any “person,” as such term is used in
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) (other than the Company and any trustee or other fiduciary holding
securities under any employee benefit plan of the Company), is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing fifty percent (50%) or
more of the combined voting power of the Company’s then outstanding equity
securities; (4) consummation of a merger, consolidation or reorganization
involving the Company, unless such merger, consolidation or reorganization
results in the voting equity securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting equity securities of the surviving entity or direct
or indirect parent thereof) more than fifty percent (50%) of the total voting
power represented by the voting equity securities of the Company or such
surviving entity or parent thereof outstanding immediately after such merger,
consolidation or reorganization; or (5) a change in the constituency of the
Board with the result that individuals (the “Incumbent Directors”) who are
members of the Board as of the Effective Date cease for any reason to constitute
at least a majority of the Board; provided that any individual who is elected or
appointed to the Board after the Effective Date and whose nomination for
election or appointment was unanimously approved by the Incumbent Directors
shall be considered an Incumbent Director beginning on the date of his or her
election or appointment to the Board.

8



--------------------------------------------------------------------------------



 



               (iii) If Executive’s employment is terminated by the Company
prior to the occurrence of a Change in Control Transaction, and if it can be
shown that Executive’s termination (A) was at the direction or request of a
third party that had taken steps reasonably calculated to effect the Change in
Control Transaction thereafter, or (B) otherwise occurred in connection with, or
in furtherance of, the Change in Control Transaction, Executive shall have the
rights described in Section 5(d)(i) above, as if a Change in Control Transaction
had occurred on the date immediately preceding such termination.
          (e) Termination by Executive other than for Good Reason. Executive may
terminate his employment with the Company other than for Good Reason upon thirty
(30) days written notice to the Company, after which the Company shall have no
further obligation hereunder to Executive, except for payment of amounts of Base
Salary and other benefits accrued through the termination date, or as otherwise
provided in this Section 5(e) below.
                    In the event of such termination Executive shall be bound by
the non-competition provision set forth in Section 6(b) below for a period of
one (1) year following termination of employment.
                    The Company may further elect in writing within ninety
(90) days following the date of termination of employment to extend the period
for which Executive is bound under the non-competition provision of Section 6(b)
below for an additional year (the “Second Year”), in which case, subject to
Executive entering into and not revoking the Release and abiding by the
non-competition provision set forth in this Section 6(b), Executive shall be
entitled to the Non-Competition Payment, as determined below, and the Medical
Insurance Benefit, as defined below. The “Non-Competition Payment” shall equal
Executive’s annual Base Salary at the time of termination and shall be paid in
cash in twelve (12) equal monthly installments commencing within thirty (30)
days following the first anniversary of the termination of Executive’s
employment. The “Medical Insurance Benefit” shall mean one hundred percent
(100%) of Executive’s COBRA continuation premiums through the end of the earlier
of (A) the end of the statutory period for COBRA coverage, and (B) the date on
which Executive first becomes entitled to medical and health insurance benefits
under any plan maintained by any person for whom Executive provides services as
an employee or otherwise.
     6. Confidential Information, Non-Competition; Non-Solicitation.
          (a) Confidential Information. Executive acknowledges that in his
employment hereunder he will occupy a position of trust and confidence.
Executive shall not, except in the course of the good faith performance of his
duties

9



--------------------------------------------------------------------------------



 



hereunder or as required by applicable law, without limitation in time or until
such information shall have become public other than by Executive’s unauthorized
disclosure, disclose to others or use, whether directly or indirectly, any
Confidential Information regarding the Company, its subsidiaries and affiliates.
“Confidential Information” shall mean information about the Company, its
subsidiaries or affiliates, or their respective clients or customers that was
learned by Executive in the course of his employment by the Company, its
subsidiaries or affiliates, including (without limitation) any proprietary
knowledge, trade secrets, data, formulae, information and client and customer
lists and all papers, resumes, and records (including computer records) of the
documents containing such Confidential Information, but excludes information (i)
which is in the public domain through no unauthorized act or omission of
Executive; or (ii) which becomes available to Executive on a non-confidential
basis from a source other than the Company or its affiliates without breach of
such source’s confidentiality or non-disclosure obligations to the Company or
any affiliate. Executive agrees to deliver or return to the Company, at the
Company’s request at any time or upon termination or expiration of his
employment or as soon thereafter as possible, (A) all documents, computer tapes
and disks, records, lists, data, drawings, prints, notes and written information
(and all copies thereof) furnished by the Company, its subsidiaries or
affiliates, or prepared by Executive during the term of his employment by the
Company, its subsidiaries or affiliates, and (B) all notebooks and other data
relating to research or experiments or other work conducted by Executive in the
scope of employment.
          (b) Non-Competition. During the period of Executive’s employment by
the Company and, if Executive’s employment is terminated for any reason (and
provided the Company fulfills its obligations under Section 5) until the second
anniversary of the date of Executive’s employment termination, provided that if
Executive’s employment is terminated under Section 5(e), for the period called
for thereunder (the “Non-Competition Period”), Executive shall not, directly or
indirectly, without the prior written consent of the Company, provide
consultative services or otherwise provide services to (whether as an employee
or a consultant, with or without pay) or, own, manage, operate, join, control,
participate in, or be connected with (as a stockholder, partner, or otherwise),
any business, individual, partner, firm, corporation, or other entity that is
then a competitor of the Company, its subsidiaries or affiliates (each such
competitor a “Competitor of the Company”); provided, however, that the
“beneficial ownership” by Executive, either individually or as a member of a
“group,” as such terms are used in Rule 13d of the General Rules and Regulations
under the Exchange Act, of not more than five percent (5%) of the voting stock
of any publicly held corporation shall not alone constitute a violation of this
Agreement. Executive and the Company acknowledge and agree that the business of
the Company extends throughout the United States, and that the

10



--------------------------------------------------------------------------------



 



terms of the non-competition agreement set forth herein shall apply on a
nationwide basis throughout the United States.
          (c) Non-Solicitation of Customers and Suppliers. During the period of
Executive’s employment by the Company and, if Executive’s employment is
terminated for any reason (and provided the Company fulfills its obligations
under Section 5) until the second anniversary of the date of Executive’s
employment termination, provided that if Executive’s employment is terminated
under Section 5(e), for the Non-Competition Period, Executive shall not,
directly or indirectly, influence or attempt to influence customers or suppliers
of the Company or any of its subsidiaries or affiliates to divert any of their
business to any Competitor of the Company.
          (d) Non-Solicitation of Employees. Executive recognizes that he
possesses and will possess Confidential Information about other employees of the
Company, its subsidiaries or affiliates, relating to their education,
experience, skills, abilities, compensation and benefits, and inter-personal
relationships with customers of the Company, its subsidiaries or affiliates.
Executive recognizes that the information he possesses and will possess about
these other employees is not generally known, is of substantial value to the
Company, its subsidiaries or affiliates in developing their business and in
securing and retaining customers, and has been and will be acquired by him
because of his business position with the Company, its subsidiaries or
affiliates. Executive agrees that, during the period of Executive’s employment
by the Company and for a period of two (2) years thereafter, he will not,
directly or indirectly, solicit, recruit, induce, or encourage or attempt to
solicit, recruit, induce, or encourage any employee of the Company, its
subsidiaries or affiliates (i) for the purpose of being employed by him or by
any Competitor of the Company on whose behalf he is acting as an agent,
representative or employee or (ii) to terminate his or her employment or any
other relationship with the Company, its subsidiaries, or affiliates. Executive
also agrees that Executive will not convey any such Confidential Information or
trade secrets about other employees of the Company, its subsidiaries, or
affiliates to any other person.
          (e) Injunctive Relief. It is expressly agreed that the Company will or
would suffer irreparable injury if Executive were to violate any of the
provisions of this Section 6 and that the Company would by reason of such
violation be entitled to injunctive relief in a court of appropriate
jurisdiction, and Executive further consents and stipulates to the entry of such
injunctive relief in such a court prohibiting Executive from so violating
Section 6 of this Agreement.

11



--------------------------------------------------------------------------------



 



          (f) Survival of Provisions. The obligations contained in this
Section 6 shall survive the termination or expiration of Executive’s employment
with the Company and shall be fully enforceable thereafter.
     7. No Conflict. Executive represents and warrants that Executive is not
subject to any agreement, instrument, order, judgment or decree of any kind, or
any other restrictive agreement of any character, which would prevent Executive
from entering into this Agreement or would conflict with the performance of
Executive’s duties pursuant to this Agreement. Executive represents and warrants
that Executive will not engage in any activity which would conflict with the
performance of Executive’s duties pursuant to this Agreement.
     8. Term of Agreement. The employment period under this Agreement shall
terminate upon the first anniversary of the date hereof (the “Initial Term”);
provided, however, that at the end of the Initial Term, the employment period
shall be extended automatically for successive one (1) year terms of employment
(each a “Term”), unless the Company or Executive notifies the other party in
writing (the “Notice”) at least ninety (90) days prior to the end of the Initial
Term or any later Term of an intention not to renew this Agreement, in which
case this Agreement will terminate at the end of the Initial Term or Term, as
applicable. Notwithstanding the foregoing, if the Company (i) provides Executive
the Notice of its intent not to renew this Agreement, or (ii) requires
renegotiation of the material terms of this Agreement and Executive does not
agree to renew this Agreement upon such renegotiated terms, Executive may
terminate his employment with the Company for Good Reason and the provisions of
paragraph 5 (c) above shall apply. For purposes of clarity, if Executive
provides the Notice to the Company of his intention not to renew this Agreement
or otherwise terminates this Agreement for any reason other than for Good
Reason, such termination shall be subject to all the provisions of paragraph
5(e) above, and Executive shall not be entitled to the benefits set forth in
paragraph 5(c) above.
     9. Notices. All notices and other communications under this Agreement shall
be in writing and shall be given by courier service or first-class mail,
certified or registered with return receipt requested, and shall be deemed to
have been duly given on the date receipt is recorded by the appropriate delivery
service, or may be delivered personally by hand to the respective persons named
below:

      If to Company:  
InfraSource Services, Inc.
100 West Sixth Street, Suite 300
Media, PA 19063
Attention: Deborah C. Lofton, Esq.
General Counsel

12



--------------------------------------------------------------------------------



 



         

   
 
with copies to:  
the then Lead Independent Director and the then Chairman of the Compensation
Committee at the addresses of record for Board notices
   
 
If to Executive:  
David R. Helwig
525 Guinevere Drive
Newton Square, PA 19073

   
 
with a copy to:  
Bachelder & Dowling, P.A.
22 Free Street
Portland, ME 04101
Attn: Stephan G. Bachelder, Esq.

Either party may change such party’s address for notices by notice duly given
pursuant hereto.
     10. Dispute Resolution. The Company and Executive agree that any dispute
arising as to the parties’ rights and obligations hereunder, other than with
respect to Section 6, shall, at the election and upon written demand of either
party, be submitted to arbitration before a single arbitrator in Delaware
County, Pennsylvania under the National Rules for the Resolution of Employment
Disputes of the American Arbitration Association.
     11. Assignment; Successors. This Agreement is personal in its nature and
neither of the parties hereto shall, without the consent of the other, assign or
transfer this Agreement or any rights or obligations hereunder; provided that,
in the event of the merger, consolidation, transfer, or sale of all or
substantially all of the assets of the Company with or to any other individual
or entity, this Agreement shall, subject to the provisions hereof, be binding
upon and inure to the benefit of such successor and such successor shall
discharge and perform all the promises, covenants, duties, and obligations of
the Company hereunder.
     12. Governing Law. This Agreement and the legal relations thus created
between the parties hereto shall be governed by and construed under and in
accordance with the laws of the State of Delaware.
     13. Withholding. The Company shall make such deductions and withhold such
amounts from each payment made to Executive hereunder as may be required from
time to time by law, governmental regulation or order.

13



--------------------------------------------------------------------------------



 



     14. Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.
     15. Waiver; Modification. Failure to insist upon strict compliance with any
of the terms, covenants, or conditions hereof shall not be deemed a waiver of
such term, covenant, or condition, nor shall any waiver or relinquishment of, or
failure to insist upon strict compliance with, any right or power hereunder at
any one or more times be deemed a waiver or relinquishment of such right or
power at any other time or times. This Agreement shall not be modified in any
respect except by a writing executed by each party hereto.
     16. Severability. If for any reason any term or provision containing a
restriction set forth herein is held to be for a length of time which is
unreasonable or in other way is construed to be too broad or to any extent
invalid, such term or provision shall not be determined to be null, void and of
no effect, but to the extent the same is or would be valid or enforceable under
applicable law, any court shall construe and reform this Agreement to provide
for a restriction having the maximum time period and other provisions as shall
be valid and enforceable under applicable law. If, notwithstanding the previous
sentence, any term or provision of this Agreement is held to be invalid or
unenforceable, all other valid terms and provisions hereof shall remain in full
force and effect, and all of the terms and provisions of this Agreement shall be
deemed to be severable in nature.
     17. Entire Agreement; Effect on Certain Prior Agreements. This Agreement
constitutes the entire agreement between the parties with respect to the subject
matter hereof and, except as provided below, supersedes the Original Agreement
and any prior agreements between them with respect to the subject matter hereof,
including all prior employment, retention, severance or related agreements
between Executive and the Company or any successor, predecessor or affiliate.
Without limiting the generality of the foregoing, except as provided below, the
obligations under this Agreement with respect to any termination of employment
of Executive, for whatever reason, supersede any severance or related
obligations of the Company or any of its successors, predecessors or affiliates
in any plan of the Company or any of its successors, predecessors or affiliates
or any agreement between Executive and the Company or any of its successors,
predecessors or affiliates.
     18. Special Rule for U.S. Income Tax Compliance. All payments due and owing
hereunder shall be made in compliance with Section 409A, including, as
applicable and without limitation, Section 409A(a)(2)(b)(i) requiring that
certain payments to selected employees occur no sooner than six (6) months
following

14



--------------------------------------------------------------------------------



 



termination of employment. The Company and Executive agree that this Agreement
shall be amended as necessary to comply with such Section 409A. For purposes of
this Agreement, the term “Section 409A” means section 409A of the Internal
Revenue Code of 1986, as amended and the written guidance thereunder issued by
the Internal Revenue Service and the Department of Treasury.
     19. Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
its duly authorized officer, and Executive has hereunto signed this Agreement,
as of the date first above written.

      INFRASOURCE SERVICES, INC.
 
   
By:
  /s/ David Watts
 
   
Its:
  Chair of the Compensation Committee of the Board of Directors
 
    EXECUTIVE
 
    /s/ David R. Helwig

16